DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 07/20/2021. Claims 2, 5-7, 10, 16, 18, and 20 are cancelled. Currently Claims 1, 3-4, 8-9, 11-15, 17, and 19 are pending. Claims 11-13 have previously not elected and remain withdrawn. Accordingly, Claims 1, 3-4, 8-9, 14-15, 17, and 19 are presented for examination on the merits for patentability. 
The Examiner notes on the record that Applicant used the incorrect claim identifier for
Claims 11-13. Claim 1 indicates “previously presented”, but these were not elected and withdrawn, and therefore, the identifier should indicate “withdrawn”. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Priority
This application is a 371 of PCT/EP2016/001457 08/29/2016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Willingham, G. and Mattox, J. (EP 0450916 B1, July 02, 1996, cited by Applicant), hereinafter Willingham.
Applicant Claims
Applicants claim a biocide composition containing a) 2 wt% to 10 wt% isothiazolinones selected from methylisothiazolin-3-one (MIT) and 1,2-benzisothiazolin-3-one (BIT), b) 65 wt% to 97 wt% at least one biocide selected from phenoxyethanol, phenetyl alcohol, and phenylpropanol, preferably phenoxyethanol, c) 5 wt% to 10 wt%  water.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The prior art Willingham concerns the stabilization of 3-isothiazolone compositions, their preparation and use. Willingham teaches a solution containing 5-chloro-2-methyl-3-2-methyl-3-isothiazolone at 11.5% and 3.5% concentration (calculated), respectively, in phenoxyethanol or dipropylene glycol (Example 1), reading on the features of Claim 1. Willingham recites that the composition has a weight ratio of 3-isothiazolone to phenoxyalkanol is from 0.1:99.9 to 25:75 (Claim 2), which reads on the claimed amount 65 wt% to 97 wt% of phenoxyethanol, phenethyl alcohol and phenylpropanol in Claim 1. Willingham also teaches that phenoxyalkanol as a stabilizer for isothiazolones and exemplifies phenoxyethanol as a preferred phenoxyalkanol solvent (Example 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The composition according to Willingham has water present in less than 5% by weight, which differs with the instantly claimed 5 wt% to 10 wt% in Claim 1. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date would use phenoxyalkanol as the main solvent, and incorporate water at around 5%  per Willingham, because the prior art teaches that phenoxyalkanol as a stabilizer for isothiazolones. While not overlapping, the amount of water in the instant claim is close to the amount in the prior art, and nearly touches at 5%.  The MPEP states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close 2144.05. 
While the exact range is not disclosed by Willingham, it is generally noted that differences in amount ranges do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of water is critical. "[W]here In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of 5% water of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05. Willingham claims a range of less than 5%; Applicant show that instances where MIT and BIT are nearly dissolved at 3% (Specification, Table 3; declaration Table), and fully dissolved at 5%.  However, Applicant does not show any result at 4%, which is still less than 5% and touches the 5-10% instantly claimed.  Therefore, criticality of the range with lower limit at 5% is not established. 

Claims 1, 3-4, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Willingham as applied to Claims 1-2 above, in view of Premachandran, R. et al. (US 2013/0267570 A1, Oct. 10, 2013), hereinafter Premachandran, Levy et al. (US 2006/0106024 A1, May 18, 2006), hereinafter Levy, and Antoni-Zimmerman et al. (US 6,361,788 B1, Mar. 26, 2002), hereinafter Antoni-Zimmerman.
Applicant Claims
Applicants claim the biocide composition in Claim 1 containing 0.1 wt% to 10 wt%  of one or more glycols, selected from the group consisting of monoethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, tripropylene glycol, dipropylene glycol, and mono-, di-, tri, and tetra- polyethylene glycol as well as methyl and butyl ethers thereof, preferably 
Applicants claim biocide composition comprising 2-10% BIT; 65-97% phenoxyethanol, phenetyl alcohol or phenylpropanol; 5-10% water. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Willingham teaches propylene glycol containing composition for antimicrobial and antioxidative stabilization of cosmetics (p.2, 2nd paragraph) and exemplified the use of dipropylene glycol as solvent for the 3-isathiazolone (Example 1), reading on the dipropylene glycol element in Claim 3. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Willingham is silent on the amount of glycol in the composition and the use of diethylene glycol. Willingham teaches MIT as a biocide, but does not teach BIT instead of MIT, and does not teach the composition comprising MIT and BIT together. 
Premachandran is in the field of preservative composition, and cures Willingham’s deficiency by relating the invention of an aqueous, highly-concentrated preservative composition comprising 2-methyl-4-isothiazolin-3-one (MIT). Premachandran recites known compositions containing blends of (I) copolymer having a hydrophobic network structure and (II) a preservative component comprising (A) an isothiazolinone or (B) phenoxyethanol and either (i) a 1.2-diol or (ii) benzoic acid and dehydroacetic acid [0005]. Premachandran teaches preservative solvents including propylene glycol, dipropylene glycol, diethylene glycol, and 1.5%, 0.5%, 15% (Examples 2, 3, 5 and 7), which reads on the glycol amount in Claim 3, and  wherein diethylene glycol is in instant Claim 4. 
Regarding BIT in Claims 17 and 19, Premachandran states that suitable biocides are from isothiazolinone based molecules; the preferred isothiazolinones include 2-methyl-4-isothiazolin-3-one (MIT), and 1.2-Benzisothiazolin-3-one (BIT), 2-Octyl-4-isothiazolin-3-one (OIT), 5-Chloro-2-methyl-4-isothiazolin-3-one (CMIT). 
Levy supports Premachandran by providing the motivation to replace the MIT of Willingham with BIT.  Levy is in the same field of endeavor and teaches a microbicidal composition containing BIT and at least one microbicide such as phenoxyethanol (Abstract), expressly teaching the combination in Table 20. Levy states that the compositions of the present invention unexpectedly have been found to provide enhanced microbicidal efficacy at a combined active ingredient level lower than that of the individual microbicides [0008]. Preferably, a weight ratio of 1.2-benzisothiazolin-3-one to phenoxyethanol is from 1:1 to 1:1000, more preferably from 1:2.5 to 1:800 [0020]. 
Antoni-Zimmerman also supports Premachandran and provides the motivation for combining MIT and BIT together by teaching that the combination of MIT and BIT shows synergistic biocidal activity (Abstract). Antoni-Zimmerman’s invention relates to a biocide composition having at least two active biocidal substances that interact synergistically, in which one of the active substances is MIT. Antoni-Zimmerman teaches a system in which the combination of 2-methylisothiazolin-3-one and 1,2-benzisothiazolin-3-one synergistically 
Exemplified mixtures of Antoni-Zimmerman had 1:1 weight ratio of MIT to BIT (Col. 5, lines 4-5; Examples 3-9, 13-21), which is within the MIT:BIT ratio of from 1:3 to 3:1 of Claim 8.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the amounts of glycol solvent taught by Premachandran in the MIT-containing formulation taught by Willingham to obtain the optimal dissolution of MIT. It would also have been prima facie obvious to a skilled artisan to combine the teachings of Willingham and Premachandran and replace the propylene glycol of Willingham with dipropylene glycol as both are taught as suitable solvents by Premachandran. 
Because Premachandran recognizes that BIT is a preferred isothiazolinone biocide, a skilled artisan would combine the teachings of Premachandran with that of Willingham and 1) substitute BIT with MIT or 2) combine BIT with MIT in Willingham’s composition. One skilled in the art would try any of the five alternatives to MIT recited by Premachandran as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try BIT in place of or in combination with MIT. One would be motivated to do so because Levy has shown that BIT and phenoxyethanol combination showed unexpected enhanced microbicidal efficacy. Antoni-Zimmerman provides the motivation for combining MIT and BIT showing that the combination achieves synergistic biocidal activity in comparison to individual component (Abstract). Thus, a skilled artisan would determine optimal biocide 
A person skilled in the art would start with the composition taught by Willingham containing MIT dissolved in phenoxyethanol at a weight ratio of 3-isothiazolone to phenoxyalkanol of 0.1 :99.9 to 25:75, and add BIT to MIT as taught by Antoni-Zimmerman at a ratio of 1:1 BIT:MIT. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding the concentration of MIT and BIT, since Antoni-Zimmerman teaches that MIT and BIT are synergistic, one skilled in the art would optimize the amounts of BIT and MIT within the recited ranges in order to determine the optimal synergistic amounts.

	Claims 1, 3, 8-9, 14-15, and 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable Willingham, Premachandran, Levy, and Antoni-Zimmerman as applied to Claims 1-4, 8 and 17-20 above, and in view of  NeoloneTM PE Product sheet (Product Safety Assessment NEOLONE™ PE Preservative, December 6, 2011 [retrieved on 2021-04-19]. Retrieved from the Internet <URL: https://www.soapmakingstudio.com/soapmaking-supplies/sds/preservatives/neolone-pe.pdf>), hereinafter Neolone, and Beilfuss et al. (US 7,045,542 B1, May 16, 2006), hereinafter Beilfuss,  Liu, X. and Winkowski, K. (US 2005/0220830 A1, Oct. 6, 2005), hereinafter Liu, as evidenced by Massoni and Prem (US 2015/0209250 A1, Jul. 30, 2015).
Applicant Claims
  i) consists of 2 wt% of methylisothiazolin-3-one, 2 wt% of 1,2-benzisothiazolin-3-one, 87 wt% of phenoxyethanol, and 9 wt% of water; ii) comprises of 2 wt% of methylisothiazolin-3-one, 2 wt% of 1,2-benzisothiazolin-3-one, 87 wt% of phenoxyethanol, and 9 wt% of water; iii) containing 7 .5 wt% to 10 wt%  water.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Willingham, Premachandran, Levy, and Antoni-Zimmerman has been set forth supra.
Regarding the amounts of components in the composition, Antoni-Zimmerman teaches that MIT and BIT are present in a total concentration of 0.5 to 50% by weight, in particular 1 to 20%, and preferably 2.5% to 10% (Col. 2, lines 37-42), which overlaps with the claimed concentration of MIT and BIT at 2%. The composition according to Antoni-Zimmerman contains MIT and BIT but is free of any 5-chloro-2-methylisothiazolin-3-one, and contains polar and/or nonpolar liquid, wherein the preferred polar liquid can be water, an aliphatic alcohol having 1-4 carbons or a glycol, such as diethylene glycol, and dipropylene glycol (Col. 2, lines 46-49; patented Claims 1, 5-6). The polar liquid medium is in particular water, where the pH value of the corresponding biocide composition is preferably adjusted to be neutral or weakly alkaline, for example, to a pH value of 7 to 9; and MIT is dissolved while BIT is present in finely dispersed form, or both are dissolved (Col. 2, lines 58-60).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
water, glycols, such as propylene glycol, which is the same as 1,2-propanediol and alcohols including phenoxypropanol; preferred solvent is selected from water, glycols, glycol ethers, esters and mixtures thereof [0036]. 
Neolone™ PE is a commercially available preservative that contains 2% methylisothiazolinone, 85% phenoxyethanol as solvent, and 13% propylene glycol (p. 2, product description section). The percentages are evidenced by Massoni (Table 1, propylene glycol is listed as propanediol). 
Beilfuss is in the field of preservatives and teaches  liquid, cold-temperature-stabilized preservative containing carbendazim, and wherein the composition may contain isothiazolones (Col. 3, lines 38-46)._Beilfuss cures the deficiency of the arts by teaching that phenoxyethanol is a low-temperature stabilizer, which can be used in exchange or partial exchange for solvents such as propylene glycol (Col. 2, lines 10-20). 
Liu teaches biocidal composition of BIT which is stable at low temperatures for extended period of time, and can therefore be advantageous in coatings, cosmetic and personal care formulations against microbiological spoilage (Abstract). According to Liu, BIT has low aqueous solubility, and as such, has been formulated as an aqueous dispersion and also as a stable solution in an amine solvent, but that these amine formulations are not desirable for multiple 0.1-30% BIT, 20-90% PEG-400 or more, 0-3%, preferably 1.5-2.5% NaOH, and 0-15%, preferably 5-10% water; the preferred composition contains 7.9% water, which overlap and read on the claimed amount range for water in Claim 1 and water amounts in Claims 9 and Claims 14-15 ([0020]-[0021], Example 1, Claim 2). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Willingham already renders obvious the inclusion of water in a composition containing isothiazolone and phenoxyethanol; NeoloneTM is already a commercially available product containing 2% MIT, 85% phenoxyethanol, and 13% propylene glycol;  Levy recognizes the combination of BIT and one other microbiocide, e.g. phenoxyethanol, may be may be formulated with a solvent such as water or propylene glycol;  Antoni-Zimmerman teaches that the biocide composition containing MIT and BIT can be produced with water as a favorable medium, if necessary; Liu teaches biocidal composition of BIT which is stable at low temperatures for extended period of time, with BIT formulated as an aqueous dispersion in 5-10% water. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Neolone,  Beilfuss, and Liu with that of Willingham, Levy, and Antoni-Zimmerman,  to make a composition consisting of 2 wt% MIT, 2 wt% BIT, 87 wt% of phenoxyethanol, and 9 wt% of water. One would modify Willingham’s composition, first based on Neolone’s amount of active at 2% MIT, 85% phenoxyethanol, and adding 2% BIT with the knowledge of its synergism with MIT per the teaching of Antoni-prima facie obvious to one of ordinary skill in the art before the effective filing date to utilize the preferred water content of 5-10% as taught by Liu as starting point in modifying Willingham’s water content. One skilled in the art would manipulate the amount of water depending on the amount of MIT, BIT and phenoxyethanol employed to make up the remainder.  Since amounts as high as 15% have been shown to be successful, one skilled in the art would have a reasonable expectation of success in utilizing the amounts of water taught in Liu, preferably 5-10%, in the invention of Willingham. One would be motivated to make the composition with the claimed concentrations of MIT, BIT, phenoxyethanol and water with reasonable expectation of success because Antoni-Zimmerman teaches the synergistic biocidal activity of the combination of MIT and BIT, and Liu taught the water concentration up to 15%, while Beilfuss teaches that phenoxyethanol is a particularly preferred low-temperature stabilizer in preservatives, and would be compatible in isothiazolone-containing preservatives.  One would therefore use phenoxyalkanol as the main solvent because Willingham taught and exemplified that phenoxyalkanol is a stabilizer for isothiazolones, and Beilfuss has taught that phenoxyethanol is a particularly preferred low-temperature stabilizer.

Response to Arguments and Declaration:
Applicant’s Remarks filed on 07/20/2021 have been fully considered but they are not persuasive.
The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, filed on 07/20/2021, submitting data supporting the opinion that the claimed biocide 
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
In order to be persuasive, the burden is on Declarant to show that the declaration is commensurate in scope with the scope of the claims.  Willingham teaches a composition of MIT in phenoxyethanol and less than 5% water. The instantly claimed composition recites 65% to 97% phenoxyethanol, and 2% to 10% MIT. Every embodiment in the claim must be enabled. If for example, the PE is at 97% and MIT is at 2%, it is necessarily so that water is at 1%, which is within the less than 5% of Wallingham. As such, the affidavit is null and void because it is not commensurate in scope with the claim. 

Applicant did not provide any specific arguments with respect to the 103 rejection over Willingham in view of Premachandran, Levy, and Antoni-Zimmerman, and the rejection over Willingham in view of Premachandran, Levy, and Antoni-Zimmerman, Neolone, Beilfuss, Liu, Wincowski, Massoni and Prem (p. 6-7, Remarks).  
Importantly, the Examiner notes that Liu’s range of 5—10% water, with preference for 7.9% still overlaps and renders obvious the water amounts recited in Claim 1, 9, and 14-15. Thus, the rejection is proper and FINAL. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616              

/Mina Haghighatian/Primary Examiner, Art Unit 1616